Citation Nr: 1740691	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-15 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to an increased rating higher than 10 percent for right Achilles tendonitis.

4.  Entitlement to an increased rating higher than 10 percent for chronic left ankle strain with Achilles tendonitis, left lower extremity.

5.  Entitlement to an increased rating higher than 20 percent for cervical spine arthritis.

6.  Entitlement to an increased rating higher than 20 percent for lumbar spine arthritis with degenerative disc disease.

7.  Entitlement to an increased rating higher than 10 percent for residuals of compression injury to the thoracic spine with degenerative changes.

8.  Entitlement to an initial rating higher than 10 percent for bilateral metatarsalgia.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1974 and July 1988 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO identified the rating decision on appeal as an April 2008 rating decision.  The Board accepts the April 2008 rating decision as the decision on appeal with respect to the claim to reopen service connection for bronchitis, the claim for service connection for the right knee disorder, the initial rating claim for a rating higher than 10 percent for bilateral metatarsalgia, and entitlement to a TDIU.  

However, with respect to the other matters on appeal, the record shows that the Veteran has continued his appeal from earlier rating decisions.  In September 2004, the RO, in pertinent part, denied an increased rating for disabilities of the cervical, lumbar, and thoracic spines.  The Veteran did not file a notice of disagreement with this rating decision, per se, but he submitted a statement in December 2004 indicating his desire to file a "service connection" claim for a "neck injury."  He also submitted a later statement in September 2005 noting that he wanted to file an increase in his service-connected back conditions.  Additional relevant evidence concerning VA outpatient treatment for the neck and back also was added to the record in October 2004, suggesting a reasonable possibility of an increase in severity of the spinal conditions.  As the Veteran submitted statements that, in effect, indicate his desire to continue with these claims and new and material evidence pertaining to the spinal conditions was submitted within one year of the September 2004 rating decision, the Board determines that the September 2004 rating decision remained pending as it pertained to the increased rating claims for the cervical spine, lumbar spine, and thoracic spine.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In June 2006, in pertinent part, the RO denied an increased rating for Achilles tendonitis of the lower extremities.  In July 2006, the Veteran submitted a statement that he wanted to file an increase for his Achilles tendonitis, which, in effect, indicates his desire to continue with the increased rating claim for Achilles tendonitis, even though he did not specifically state that he was intending to disagree with the June 2006 rating decision.  Copies of his Social Security Administration (SSA) disability records were also added to the record at that time, which included treatment records pertaining to the feet that had been considered in determining that the Veteran was disabled (though SSA disability benefits were awarded based on other disabilities).  As the Veteran submitted statements that, in effect, indicate his desire to continue with the increased rating claim for bilateral Achilles tendonitis and new and material evidence pertaining to the feet was submitted within one year of the June 2006 rating decision, the Board determines that the June 2006 rating decision remained pending as it pertained to the increased rating claim for bilateral Achilles tendonitis.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Board notes further, that in an October 2010 rating decision, the RO determined that service connection was in order for chronic left ankle strain and evaluated that disability with the Veteran's previously service connected Achilles tendonitis of the left lower extremity because the disability affects the same area and has the same symptomatology.  See 38 C.F.R. § 4.14 (2016).  The disability was recharacterized as shown above.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.  The Veteran previously stated on a VA Form 9 in November 2010 that he wanted to "drop the bilateral metatarsalgia."  However, the Veteran submitted testimony on this matter at the Board hearing; thus it appears he did not intend to withdraw that issue from appellate consideration and it will be considered by the Board in this decision. 

This case was previously before the Board in April 2013, at which time the Board reopened the claim of service connection for bronchitis, finding that new and material evidence had been received to reopen the claim, but remanded this matter, along with all other issues on appeal, for further development.  After the case was returned to the Board in October 2016, the Board remanded the case again.  The case is now returned for appellate review.  Unfortunately, for the reasons described below, most of the issues must be remanded again.

The issues of service connection for a right knee disability and bronchitis; and increased ratings for left ankle, cervical, lumbar, and thoracic spine disabilities, as well as a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a January 2017 written statement, along with the Veteran's name and claims file number, the Veteran noted that he wanted to withdraw his appeal for the increased rating for metatarsalgia. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of an increased rating higher than 10 percent for bilateral metatarsalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In a written statement dated in January 2017, along with the Veteran's name and claims file number, the Veteran noted that he wanted to withdraw his appeal for his increased rating claim for metatarsalgia.  He specifically noted, "I agree with the decision for my increase for [m]etatarsalgia and request to drop my claim for this condition."  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to this issue.  

Because the Veteran has withdrawn his appeal as to the issue of an increased rating for higher than 10 percent for bilateral metatarsalgia, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.


REMAND

Right Knee

The Board remanded the service connection claim for a right knee disability so that a medical opinion with rationale could be provided as to whether the Veteran's right knee disability was caused or aggravated by his service-connected lumbar or thoracic spine disabilities, or his bilateral metatarsalgia and/or left ankle strain with bilateral Achilles tendonitis, to include as due to his altered gait.  Unfortunately, the medical opinion provided in November 2016 still has not addressed the underlying rationale for why the Veteran's right knee disability was not aggravated by these service-connected disabilities.  The November 2016 opinion provided a rationale as to why the Veteran's preexisting right knee disability was not aggravated by service in that the Veteran did not complain of a right knee disability at separation from service.  The examiner also noted that the right knee arthritis was due to the normal process of aging, smoking history, and past history of obesity, which seems to address the causation factor.  In addition, the examiner stated that the Veteran's right knee disability was less likely than not secondary to or aggravated by the cervical, thoracic, and lumbar spine disabilities.  However, just as in the previous examination in June 2013 (with opinion in July 2013), which the Board found inadequate, the examiner has not provided any rationale for why the Veteran's right knee disability was not aggravated by his service-connected lumbar or thoracic spine disabilities, or his bilateral metatarsalgia and/or left ankle strain with bilateral Achilles tendonitis.  The Veteran has asserted that his compression injury to the thoracic spine (which is a service-connected disability) made him walk differently, which put more strain on his knees, particularly since he could not stretch his Achilles tendons (another service-connected disability).  In addition, he mentioned that his back pain would shoot down to his knees.  

A medical opinion needs to be provided with supporting rationale as to whether the Veteran's right knee disability was aggravated by his service-connected disabilities.  Even though the Veteran's arthritis in his knee has been attributed to his aging, this does not preclude the possibility that the arthritis in the knee is aggravated by his service-connected lumbar or thoracic spine disabilities, or his bilateral metatarsalgia and/or left ankle strain with bilateral Achilles tendonitis, to include as due to his altered gait.

Bronchitis

The service connection claim for bronchitis was remanded because the VA examiner on the June 2013 respiratory examination report did not consider all pertinent information, including the Veteran's competent complaints of recurrent bronchitis infections every year since service, or his diagnosis of bronchitis in service in 1988.  It was noted that the examiner also should provide an opinion as to whether the Veteran's bronchitis was caused or aggravated by his service-connected chronic rhinitis.  On remand, a medical opinion was provided in November 2016 that is inadequate.  The examiner's conclusion was that there was no evidence for chronic bronchitis in the Veteran.  The examiner also found that the Veteran's chronic obstructive pulmonary disease is most likely due to a prolonged smoking history.  VA treatment records show the Veteran was diagnosed with bronchitis per pulmonary function testing on June 4, 2013.  (See VBMS entry "CAPRI" received November 4, 2016, p. 935.)  The Veteran filed his service connection claim for chronic bronchitis in February 2007; so the diagnosis of bronchitis in 2013 was within the appeal period.  A diagnosis of a disability within the appeal period satisfies the present disability requirement, even if it resolves during the same appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, if the Veteran's more complete diagnosis is in fact COPD, a rationale needs to be provided as to why the diagnosis is due to his smoking history, rather than the diagnosis of bronchitis in service and continued complaints of symptoms since service, or his service-connected rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (A claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences.").

Increased ratings for left ankle, cervical, lumbar, and thoracic spines, and TDIU

The Veteran's representative argued on his behalf in June 2017 that his service-connected left ankle strain with Achilles tendonitis, cervical spine arthritis, lumbar spine arthritis with degenerative disc disease, and residuals of compression injury to the thoracic spine with degenerative changes were worse than reported on the last VA examinations in November 2016, and therefore warranted more thorough examinations to determine the present severity of the disabilities.  See June 7, 2017 Appellant's Post Remand Brief, p. 4.

As the Veteran has asserted that his disabilities are worse since they were evaluated in November 2016, additional examination is warranted.  

The issue of entitlement to a TDIU is deferred pending resolution of the other matters on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant VA treatment records from the Cleveland VAMC dated from November 2016 to present noting respiratory and orthopedic records concerning the knees, Achilles tendon, and spine.  If efforts to obtain the additional records are unsuccessful, make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Upon receipt of all additional records, return the file to the examiner who provided the November 2016 right knee examination for a supplemental opinion, if available. The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other histories.  If warranted, additional diagnostic testing and evaluation should be performed.

The examiner should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current right knee disorder was aggravated (permanently worsened) by the Veteran's service-connected lumbar or thoracic spine disabilities, or his bilateral metatarsalgia and/or left ankle strain with bilateral Achilles tendonitis, to include as due to his altered gait.  If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the right knee disorder before the onset of aggravation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to determine the etiology of the Veteran's respiratory disorder.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other histories.  All necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiner should provide a comprehensive assessment and determine the present diagnosis to explain the Veteran's complaints, i.e., bronchitis, chronic obstructive pulmonary disease, etc.

The examiner also should provide an opinion as to the following:

(a)  the likelihood (very likely, as likely as not, or unlikely) that any respiratory disorder had its onset in the Veteran's active military service or is otherwise related to any disease, event, or injury during his service - including his exposure to dust, or upper respiratory infections;

(b)  the likelihood (very likely, as likely as not, or unlikely) that any current respiratory disorder was caused by the Veteran's now service-connected chronic rhinitis;

(c)  the likelihood (very likely, as likely as not, or unlikely) that any current respiratory disorder, alternatively, was aggravated (permanently worsened) by the Veteran's now service-connected chronic rhinitis.  If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the bronchitis disorder before the onset of aggravation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the cervical, thoracic, and lumbar spine disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected cervical, thoracic, and lumbar spine disabilities.

The examiner should conduct range of motion testing of the cervical, thoracic, and lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's cervical, thoracic, and lumbar spine - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical, thoracic, and lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, the examiner should identify any neurological pathology related to the service-connected cervical, thoracic, and lumbar spine disabilities, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

As to any intervertebral disc syndrome associated with the disabilities of the cervical, thoracic, and/or lumbar spine, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes,' defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also discuss the occupational impairment demonstrated due to the Veteran's cervical, thoracic, and lumbar spine disabilities either alone or in combination with all of the other service-connected disabilities.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the left ankle strain with Achilles tendonitis of the left lower extremity, and Achilles tendonitis of the right lower extremity.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left ankle strain with Achilles tendonitis of the left lower extremity, and Achilles tendonitis of the right lower extremity.

The examiner should conduct range of motion testing of the ankles, specifically noting whether - upon repetitive motion of the Veteran's bilateral lower extremities and particularly, the ankles - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the bilateral lower extremities including the ankles are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the occupational impairment due to the Veteran's left ankle strain with Achilles tendonitis of the left lower extremity, and Achilles tendonitis of the right lower extremity, either alone or in combination with all of the Veteran's service-connected disabilities.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Ensure the examiners' opinions are responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

7.  Then readjudicate the remaining claims in light of the additional evidence, including all relevant evidence submitted since the January 2017 Supplemental Statement of the Case.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the remaining claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


